Filed 8/27/15 In re. Ella S. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re ELLA S., a Person Coming Under the
Juvenile Court Law.

ALAMEDA COUNTY SOCIAL
SERVICES AGENCY,
         Plaintiff and Respondent,
v.                                                                   A143338
KIM M.,                                                              (Alameda County
         Defendant and Appellant.                                    Super. Ct. No. OJ07007935)



         Kim M., the legal guardian of minor Ella S., appeals from the order of the juvenile
court granting the maternal grandfather de facto parent status. Appellant contends an
insufficient showing was made to support the court’s order. We affirm.
                             STATEMENT OF THE CASE AND FACTS
         Ella S. was removed from her mother’s custody in September 2007, when she was
three years old, after her mother was arrested for shoplifting and briefly incarcerated.
There were no known relatives available for placement and Ella was placed in appellant’s
foster home.1 She was subsequently declared a dependent of the juvenile court. The



         1
         The mother refused to cooperate with providing basic information to the
Alameda County Social Services Agency (Agency), including her address and the child’s
birth certificate. She stated that the child was born in a village in Sudan. The Agency

                                                             1
mother’s reunification services were terminated in November 2008 and a section 366.26
hearing was set for February 2009.
       Appellant was interested in adopting Ella and the Agency recommended a
permanent plan of adoption. The mother had been visiting regularly and the court, on
March 26, 2009, declined to terminate parental rights and ordered a plan of legal
guardianship.2 By early August 2009, however, the mother’s previously consistent
visiting had stopped and on September 4, the court suspended the mother’s visitation, set
aside its order appointing a legal guardian, and ordered a permanent plan of adoption.3 A
section 366.26 hearing was set for December 28, 2009.
       In September, in attempting to locate and serve the mother, the Agency conducted
a formal search that included obtaining her birth certificate and sending letters to her
parents. On September 14, maternal grandfather Arthur S. came to the Agency office,
saying he had no prior knowledge of Ella’s existence, he wanted visitation and he wanted
to have Ella placed with him.4 After this meeting, Arthur wrote to the Agency, stating his
intention to raise Ella and wanting to know why it took two years to contact him. Other
letters in the record document Arthur’s frustration over trying to meet Ella and what he
described as the Agency’s withholding of information and discouraging him from coming
forward to raise his granddaughter.
       Arthur’s first visit with Ella took place on October 9, 2009. From this point
forward, Arthur attended all but a few of the court hearings in the case.

eventually obtained a court “Order Establishing Fact of Birth.” The Agency was unable
to locate the alleged father.
       2
        Ella and the Agency appealed, and this court affirmed the trial court’s decision in
an opinion filed in December 2009.
       3
         In its report for the section 366.26 hearing set for February 2009, the Agency had
reported that the adoption home study had been put on hold due to appellant’s financial
situation; in the addendum report for the hearing in March, the Agency had reported that
the issues were almost resolved.
       4
         The mother’s attorney informed the Agency that the mother was “extremely
upset” that her family had been contacted and “emphatically opposed” to visitation or
placement with her family members.


                                              2
          On October 13, 2009, the court granted appellant’s request for de facto parent
status.
          Over the next months, the Agency sought and obtained continuances of the section
366.26 hearing in order to further evaluate the permanent plan. Arthur and other
maternal relatives had been visiting with Ella and speaking with her on the telephone, and
Arthur was paying for Ella to take a dance class; by the time of the Agency’s report for
an April 1, 2010, hearing date, Arthur was visiting with Ella almost weekly. Appellant
had been “extremely supportive” of Ella getting to know her maternal relatives.
Appellant remained committed to providing a permanent home for Ella but, because of
the introduction of the maternal family, felt uncomfortable about adoption and wanted to
proceed with legal guardianship. Toward the end of June, the Agency reported that
appellant had established a strong relationship with Arthur and they were working to
facilitate Ella’s relationships with maternal relatives. The Agency recommended
establishing a guardianship with appellant, stating that moving Ella from the placement
where she had lived for almost three years would be “absolutely devastating and not in
her best interest.” The court ordered a permanent plan of legal guardianship on
September 9 and, on September 14, appointed appellant legal guardian and issued letters
of guardianship.
          As of February 2011, the Agency reported that Ella had been “absolutely
integrated” into appellant’s “loving family” and appeared “very happy” in appellant’s
home. Since August 2010, Ella had been spending three to four weekends a month with
Arthur. Arthur had expressed interest in having Ella placed with him “sometime in the
future, theoretically when Ella is old enough to express her own preference for his
home.” The child welfare worker (CWW) opined that “[r]egular and extensive contact
with her maternal family seems to have only made Ella feel more secure in her current
living situation.”
          The dependency was continued at hearings in February and August 2011, and
January 2012, as the Agency continued to attempt to resolve issues concerning Ella’s



                                               3
missing birth certificate and consequent difficulties confirming her citizenship and
obtaining a social security number for her.
       On July 10, 2012, the Agency recommended changing the permanent plan to
adoption. Appellant felt that Ella, now seven years old, deserved a “permanent and legal
parent” and Arthur, while extremely dissatisfied with the Agency’s handling of the case
(especially concerning placement and failure to notify the biological family), “felt that if
adoption would help Ella become all she could be, he could accept it.” Appellant
remained committed to maintaining Ella’s ties to her extended birth family. A section
366.26 hearing was set for January 15, 2013.
       In July 2012, Ella began to verbalize a desire to live with Arthur. Appellant
reportedly did not want to obstruct this if it was truly what Ella wanted, and Ella
voluntarily re-entered counseling to help explore the issue. The parties and CWW agreed
that Ella should spend longer periods of time with Arthur to help let her understand what
daily life would be like in his home. Ella had longer visits with Arthur over the summer,
then returned to weekend visits when school started. Arthur wanted Ella to live with him
and felt “her place is with her family,” but told the CWW he was open to Ella making her
own decision. In October, Ella told the CWW she wanted to live with Arthur “one day”;
asked when she saw herself moving, Ella “first said when she was 100, then when she
was 14, then changed it again to 12.”
       The section 366.26 hearing date was vacated and the case continued for review in
May 2013, at which time the Agency recommended that Ella remain in appellant’s home.
Ella was reported to be ambivalent about her placement, telling the CWW she “ ‘kinda
does and kinda doesn’t’ ” want to move to Arthur’s home and, although continuing to
spend most weekends with Arthur, choosing to stay with appellant more often than
before.
       The Agency’s recommendation remained the same at the next review hearing in
November 2013. Ella continued to have conflicted feelings about her long term living
situation; she was reportedly happy living with appellant but said she “might like to live
with” Arthur. The Agency described the question of appropriate permanent plan as


                                              4
intertwined with the issue of Ella’s citizenship, as there was a question whether adoption
would facilitate obtaining citizenship, and recommended putting off a final decision on
the permanent plan until further research was completed. The case was again continued.
       At the November 13 hearing, Arthur formally requested that Ella be placed with
him. The Agency approved his home for placement in January 2014.
       On February 14, 2014, Ella’s attorney sought a court order prohibiting a change of
placement absent exigent circumstances or further court order after hearing, stating that
the Agency was planning to move Ella from appellant’s home without court permission
and against appellant’s wishes. The court appointed counsel for appellant and set a
hearing for April 1. According to the Agency, Ella had been saying she wanted to live
with Arthur and the Agency was evaluating this option; appellant, despite prior
expressions of support, had responded by changing visitation plans and at times saying
she wanted to stop Ella’s visitation with Arthur.
       At home visits in March, appellant explained that she was offended by an
Emergency Response Referral made at the end of February and felt disrespected by
Arthur.5 Appellant agreed to Arthur having visitation every other weekend and wanted a
more concrete visitation plan because there was now conflict between the families. She
also suggested a visitation plan calling for alternating two-week periods in which Ella
would spend weekdays with Arthur and weekends with appellant, then switch to
weekdays with appellant and weekends with Arthur. Appellant reiterated that she would
not do anything to stop Ella if Ella truly wanted to move to Arthur’s home. Ella was
upset about the changes in visitation. She told the CWW she had written a letter to the
court requesting to move to Arthur’s home and asked the CWW to get the letter from




       5
         Although it is not directly explained in the record, it would appear that this
referral related to appellant getting married on February 18 and having her husband
move into her home without “proper clearance.” Appellant chose to relinquish her foster
care license and pursue a “NREFM” (Non-Related Extended Family Member) home
approval rather than have her husband move out.


                                             5
appellant’s home; appellant refused to give the letter to the CWW, saying she would give
it to Ella’s attorney.
       By April, Ella appeared to have firmly decided she wanted to move to Arthur’s
home. The Agency intended the alternating two-week visitation plan, which was to start
that month, to help determine whether the move would be in Ella’s best interests. A
hearing was set for June 10 for a progress report on the visitation schedule.
       In June, the Agency recommended continuing Ella’s placement with appellant and
having the parties attend mediation to establish a long term plan for visitation. Ella
continued to express wanting to live with Arthur. Her therapist described Ella’s “primary
parental attachment to be with” appellant and believed severing this attachment would
cause emotional trauma. The therapist stated that Ella had conflicting loyalties, partially
due to feeling she had to choose between two people who loved her. In the Agency’s
view, there was not a “clinically significant rationale for disrupting the primary
attachment to her current caregiver” but Ella was clearly attached to her biological
family, and severing that attachment would be detrimental. The CWW opined that
adoption was not an appropriate permanent plan and that “Ella thrived when both parties
worked together to raise” her. The Agency supported a visitation plan appellant had
suggested, consisting of two weekends per month, a few weeks during the summer, and
some holidays as agreed upon through mediation.
       On June 5, Arthur asked the court to rescind the existing legal guardianship and
make him Ella’s legal guardian. An August hearing date was set. Through mediation, a
visitation schedule for the summer was established.
       In August, the Agency continued to recommend that Ella remain with appellant.
The CWW described an incident in which Ella was extremely upset after unexpectedly
seeing her mother (for the first time since 2011) at a funeral for a maternal relative. Upon
arriving back at appellant’s home, Ella told the visiting CWW she was fine but was
visibly agitated, then broke down and sobbed inconsolably for nearly 45 minutes as
appellant sat with her. Arthur later told the CWW Ella’s crying was not due to having
seen her mother but rather to her not being able to move to his home. The CWW


                                             6
reported that Ella’s statements about wanting to live with Arthur had ceased over the
summer, she appeared to be “resolved in continuing her life” at appellant’s home and the
tension between the parties had “subsided significantly,” with “a profound effect on Ella
in a positive direction.” Pursuant to the court’s earlier request, an expert had been
retained to evaluate the attachment and bond between Ella and the parties. The hearing
on Arthur’s request for legal guardianship was continued to October and, through
mediation, a visitation was established for September through December.
       In September, the Agency continued to recommend that Ella remain with appellant
as her legal guardian. The CWW reported that Ella appeared to be content to live with
appellant as long as she had liberal visitation with her birth family. Based on observation
of Ella in both homes, the CWW stated, “what became clear was Ella’s deep parental
attachment to her Legal Guardian.” Relating Arthur’s statements after the funeral that
Ella was “ ‘fine’ and unaffected by her mother’s appearance,” the CWW opined that this
response was “indicative of the lack of parental connection that would have allowed him
the vulnerable interaction that took place between Ella and her Legal Guardian after the
traumatic interaction between Ella and her mother. Further, Ella’s willingness and ability
to be so vulnerable with [appellant] demonstrated where Ella feels safest despite her
statements of wanting to live elsewhere.” Appellant was committed to providing
permanency for Ella through the legal guardianship and had recently requested an
adoption home study, but the Agency viewed Ella as not adoptable because Ella
expressed not wanting to be adopted by appellant.
       In late September, Arthur filed a request for de facto parent status.
       On October 7, the Agency recommended continuing Ella’s placement with
appellant. The Agency took the position that changing Ella’s placement would not be in
her best interest because “ it would sever[] her primary parental connection and although
she’s attached to her grandfather, that relationship is unharmed by Ella continuing to
reside with her Legal Guardian.” The clinical psychologist who conducted the
attachment evaluation recommended that Ella remain placed with appellant.



                                              7
       The attachment evaluation, filed on October 7, concluded that Ella was “attached
to [appellant] as her primary caregiver.” It noted that Ella calls appellant “ ‘Mom’ ”;
“easily engages and disengages” from appellant; “is comfortable testing behavioral
limits”; “makes an effort to structure situations and takes control”; and empathizes with
appellant’s feelings. The psychologist found that “Ella’s attachment to her grandfather is
characterized by ambivalence”; that she “responds to his controlling demeanor by being
compliant, passive and non-assertive”; that she “tries to meet his expectations with
‘perfect’ behaviors”; and that she “gives in when he structures situations and exerts
control over her actions.” The report concluded that “continued placement with
[appellant], her primary attachment figure, has the most potential for emotional stability
and psychological growth.”
       At the October 7 hearing, Arthur testified that he first learned of Ella’s existence
when she was five years old, and immediately contacted the Agency to find out how to
gain access to her. It took several months to establish unsupervised visitation, after
which Arthur had her “basically every weekend,” as well as for longer periods such as
two weeks at Christmas in 2012 and 2013. When Ella was with him, Arthur helped her
with homework for a minimum of two hours per night. Ella liked to draw and they drew
pictures together; he drove her to and from counseling sessions (a total of six times); and
he participated in after school programs, such as a walkathon, “until I was stopped.”
During the period when Ella was with Arthur for alternating two-week periods, he
observed that when it was time for her to return to appellant’s home, she “became very
annoyed” and “indicated that she did not want to go back.” Arthur testified that he had
attended all court hearings since he learned about Ella. He had never taken Ella to a
medical appointment, testifying, “I wasn’t allowed”; when his attorney followed up by
asking who said he was not allowed, Arthur stated, “I didn’t ask.” Asked if he had
unique information about Ella, Arthur said he did: “I know about her anxieties. I know
what makes her upset. I know what she likes. I know what she dislikes.” He declined to
speculate whether appellant also knew these things. As an example of Ella not liking to
be wrong or to be teased, Arthur described a situation when everyone at her school found


                                              8
out she was in foster care and teased her about it, and Ella felt people did not like her and
this was the reason she was still in foster care.6
       With respect to the factors identified in case law as bearing on de facto parent
status (In re A.F. (2014) 227 Cal. App. 4th 692, 699), the trial court found that Arthur and
Ella had a bond, that it had not been established he had information other parties could
not provide, that Arthur had regularly attended juvenile hearings in the case, and that it
appeared unlikely subsequent juvenile dependency proceedings might result in an order
permanently ending contact between Arthur and Ella. The “closer question,” the court
stated, was whether Arthur had assumed the role of parent on a day-to-day basis. The
court noted that Ella had spent almost every weekend with Arthur since she was five
years old, as well as “significant periods of time” during the summer and winter breaks,
and found that Arthur had “a history with this child that resembles activities of day-to-
day living such as helping her with her homework, taking her to various extracurricular
and recreational activities. He provides her with guidance and emotional support.”
       The court granted Arthur de facto parent status and set his request for a change of
placement for hearing in December.
       Appellant filed a notice of appeal from the order granting Arthur de facto parent
status on October 14, 2014.




       6
         The Agency argued that weekend and holiday visitation was insufficient to
establish the day-to-day parental role necessary for de facto parent status, and that the
purpose of such status was to give the court access to otherwise unavailable information,
but the court received information from the Agency’s reports, which described Ella’s
visits with Arthur, and from appellant. Appellant’s attorney noted that appellant had
been granted de facto parent status in 2009 and that status had never been terminated, but
her research had not indicated there could be only one de facto parent. Arthur’s attorney
argued that appellant was no longer a de facto parent because she became Ella’s legal
guardian, with greater rights than a de facto parent. Arthur’s attorney analogized to
shared child custody situations, in which one parent might have less time than the other
but would not be deemed “less of a parent.”


                                               9
                                      DISCUSSION
       “The de facto parent doctrine is an ‘important rule of procedure’ which
‘recognizes that persons who have provided a child with daily parental concern, affection,
and care over substantial time may develop legitimate interests and perspectives, and may
also present a custodial alternative, which should not be ignored in a juvenile dependency
proceeding.’ (In re Kieshia E. (1993) 6 Cal. 4th 68, 70–71, 77.)” (In re A.F., supra, 227
Cal.App.4th at p. 699.) A “[d]e facto parent” is “a person who has been found by the
court to have assumed, on a day-to-day basis, the role of parent, fulfilling both the child’s
physical and psychological needs for care and affection, and who has assumed that role
for a substantial period.” (Rule 5.502(10); In re A.F., at p. 699.) A person seeking de
facto parent status has the burden of proving by a preponderance of the evidence that he
or she meets the definition. (In re Giovanni F. (2010) 184 Cal. App. 4th 594, 602; In re
Patricia L. (1992) 9 Cal. App. 4th 61, 67.)
       “Whether a person qualifies as a de facto parent ‘depends strongly on the
particular individual seeking such status and the unique circumstances of the case,’ and
should ordinarily be liberally granted because the court ‘can only benefit from having all
relevant information’ concerning the best interests of the child.” (In re A. F., supra, 227
Cal.App.4th at pp. 699-700, quoting In re Patricia L., supra, 9 Cal.App.4th at pp. 66–67.)
“Relevant factors the court should consider in determining whether to grant a de facto
parent request include whether the child is psychologically bonded to the adult, whether
the adult has assumed the role of a parent on a day-to-day basis for a substantial period,
whether the adult possesses information about the child that other participants do not
possess, whether the adult has regularly attended juvenile court hearings, and whether a
future proceeding may result in an order permanently foreclosing any future contact with
the adult.” (In re A.F., at p. 700; In re Patricia L., at pp. 66–67; In re Giovanni F. supra,
184 Cal.App.4th at p. 602.)
       “ ‘The purpose of conferring de facto parent status is to “ensure that all legitimate
views, evidence and interests are considered in dispositional proceedings involving a
dependent minor.” ’ (In re Merrick V. (2004) 122 Cal. App. 4th 235, 256, quoting In re


                                             10
Kieshia E.[, supra,] 6 Cal.4th [at p.] 76.)” (In re B.F. (2010) 190 Cal. App. 4th 811, 817.)
The “key reason for affording de facto parents standing to appear and participate is so
they may provide critical information that assists the court in determining what
disposition is best for the child. (See In re B.G. [(1974)] 11 Cal.3d [679,] 692–693.) As
explained in In re B.G.: ‘The juvenile court in a dispositional hearing must undertake “a
judicious appraisal of all available evidence bearing on the child’s best interests’
including an evaluation of the relative merits of alternative custody awards. [Citation.]
The presence of de facto parents will aid the court in that endeavor; the views of such
persons who have experienced close day-to-day contact with the child deserve
consideration; moreover, an award of custody to such de facto parents is often among the
alternate dispositions which the court must evaluate.’ (Id. at p. 693.)” (In re A.F., supra,
227 Cal.App.4th at p. 701.)
       Accordingly, de facto parents have “significant procedural rights in dependency
proceedings, including (1) the right to be present at hearings, (2) the right to be
represented by retained counsel, and in the discretion of the court, appointed counsel, and
(3) the right to present evidence and be heard.” (In re A.F., supra, 227 Cal.App.4th at
p. 700; In re P.L. (2005) 134 Cal. App. 4th 1357 1361.)
       However, “[w]hile de facto parents have ‘standing to participate as parties’ (rule
5.534(e)), their role is limited and they do not enjoy the same due process rights as
parents.” (In re B.F., supra, 190 Cal.App.4th at p. 817.) Moreover, de facto parents “do
not have the same substantive rights and preferences as parents or even legal guardians.
(R.H. v. Superior Court (2012) 209 Cal. App. 4th 364, 371; see In re B.G., supra, 11
Cal.3d at p. 693, fn. 21.) De facto parents have no right to reunification services,
visitation, custody, continued placement of the child (In re P.L., supra, 134 Cal.App.4th
at p. 1361), “ ‘or to any degree of independent control over the child’s destiny
whatsoever’ (In re Kieshia E., supra, 6 Cal.4th at p. 82 (dis. opn. of Kennard, J.)). De
facto parent status ‘merely provides a way for the de facto parent to stay involved in the
dependency process and provide information to the court.’ (In re Bryan D. (2011) 199
Cal. App. 4th 127, 146.)” (In re A.F., supra, 227 Cal.App.4th at p. 700.)


                                             11
       We review the trial court’s decision on de facto parent status for abuse of
discretion. (In re Bryan D., supra, 199 Cal.App.4th at p. 141; In re Giovanni F., supra,
184 Cal.App.4th at p. 602; In re Leticia S. (2001) 92 Cal. App. 4th 378, 381; In re Michael
R. (1998) 67 Cal. App. 4th 150, 156.) “An abuse of discretion occurs when the trial court
has exceeded the limits of legal discretion by making an arbitrary, capricious, or patently
absurd determination. (In re Jasmine D. (2000) 78 Cal. App. 4th 1339, 1351.)” (In re
Leticia S., at p. 381.) “ ‘ “In most cases, the lower court does not abuse its discretion if
substantial evidence supports its determination to grant or deny de facto parent status.”
[Citation.]’ ” (In re Bryan D., at p. 141, quoting In re Jacob E. (2004) 121 Cal. App. 4th
909, 919.)
       Here, of the factors courts have identified as relevant to determining whether an
individual should be granted de facto parent status, two were unquestionably met: Ella
had a psychological bond to Arthur and Arthur had regularly attended juvenile court
hearings in the case. The evidence also supported the court’s conclusion that Arthur had
assumed the role of a parent on a day-to-day basis for a substantial period of time.
Appellant’s argument is that she held the role of parent and Arthur only the role of
grandparent. But appellant offers no support for the implicit suggestion that there cannot
be more than one de facto parent, or more than one person playing a parental role in a
child’s life. The trial court found that during the time Ella was with Arthur—almost
every weekend for several years, and periods of two weeks and more at various times—
Arthur assumed this day-to-day role. The evidence before the court supported this
conclusion, showing that Ella spent considerable time in Arthur’s care, during which time
he helped her with homework, engaged in activities with her, and generally attended to
her needs. The evidence also indicated that Arthur did as much as circumstances allowed
him to do in terms of providing care for Ella: He consistently expressed his desire to
have Ella live with him full time, but the status of the dependency case precluded this.
       Appellant points us to Charles S. v. Superior Court (1985) 168 Cal. App. 3d 151,
156, which noted that a grandfather who had had regular visitation with his 16-month-old
grandchild and attended all the court hearings pertaining to the child did not fit the


                                              12
California Supreme Court’s definition of a de facto parent because he did not “maintain a
day-to-day relationship with his grandson.” The factual situation in Charles S. bears little
resemblance to the present case. The regular, but limited, visitation in Charles S. in no
way compares with the amount of time Ella spent in Arthur’s care, and the evidence
demonstrates that Ella had a psychological bond with Arthur that was not a factor in
Charles S. Further, while the grandfather in Charles S. did not meet the definition of a de
facto parent, Charles S. held that the juvenile court had erred in denying his request to
participate in the proceedings. (Id. at pp. 156-157.)
       Appellant also offers several cases holding that grandparents were entitled to de
facto parent status where the children in question had resided with them for considerable
periods of time. (In re Patricia L., supra, 9 Cal.App.4th at p. 65 [first three years of
child’s life]; In re Ashley P. (1998) 62 Cal. App. 4th 23, 25 [two years]; In re Vincent C.
(1997) 53 Cal. App. 4th 1347, 1358 [three years]; In re Giovanni F., supra, 184
Cal.App.4th at p. 602 [first nine months of life].) These cases are not particularly
instructive for the one before us, in which Ella clearly had a de facto parent with whom
she primarily resided—appellant—and the question is whether the nature of her
relationship with Arthur was such that he also met the definition of de facto parent. That
Arthur was not Ella’s primary caretaker, at least in the circumstances presented here,
does not necessarily mean he could not meet the definition. Cumulatively, the time she
spent in his care was considerable, and Arthur wanted, but was not permitted, more time
with Ella. As we have said, appellant offers no support for her implicit argument that
only one of the two parties could qualify as a de facto parent—that because she was the
primary caretaker, Arthur’s role of grandfather was necessarily insufficient to so qualify.
But despite Ella having appellant as her primary caretaker, the evidence clearly supported
viewing Arthur as having provided her, during the considerable time she spent with him
over the five years at issue, “ ‘with daily parental concern, affection, and care over
substantial time’ ” and having developed “ ‘legitimate interests and perspectives’ ” to be
considered in these proceedings. (In re A.F., supra, 227 Cal.App.4th at p. 699, quoting In
re Kieshia E., supra, 6 Cal.4th at p. 77.)


                                             13
       This is not to say that Arthur’s “parental” role in Ella’s life was stronger or even as
strong as appellant’s; that question is not relevant, because the question whether Arthur
qualified as a de facto parent does not depend on a comparison of his role to appellant’s.
Such a comparison would be relevant in determining questions about legal guardianship
and placement. The issue before us is far more limited. Recognizing Arthur as a de facto
parent permits him to participate more fully in the proceedings and provide relevant
information to the court. It does not give him further rights: De facto parent status does
not even provide an automatic right to receive Agency reports and other documents filed
with the court in a juvenile court case (In re B.F., supra, 190 Cal.App.4th at pp. 817-
818); it provides no rights with respect to placement and custody. (In re A.F., supra, 227
Cal.App.4th at p. 700.)
       Nor does recognizing Arthur as a de facto parent imply any diminution of
appellant’s role. De facto parent status simply allows Arthur to participate in this case, to
offer the court his perspective and assert the interests he has developed in his relationship
with his granddaughter. As indicated above, “the juvenile court can only benefit from
having all relevant information bearing on the best interests of the child, and de facto
status should be liberally granted. (In re Hirenia C. (1993) 18 Cal. App. 4th 504, 514; In
re Patricia L., supra, 9 Cal.App.4th at p. 67.) ‘The simple fact that a person cares
enough to seek and undertake to participate goes far to suggest that the court would profit
by hearing his views as to the child’s best interests . . . .’ (In re B.G. [, supra,] 11 Cal.3d
[at p.] 692, fn. 18.)” (In re Ashley P., supra, 62 Cal.App.4th at p. 27.) As has been
observed, “where a grandparent or other close relative has cared for a dependent child for
an extended period of time and has never done anything to cause substantial or serious
harm of any kind to that child, there ought to be a very good reason for denying de facto
status[.]” (In re Vincent C., supra, 53 Cal.App.4th at p. 1358.)
       Considering all the circumstances of this case, the juvenile court did not abuse its
discretion in granting Arthur’s motion for de facto parent status.
                                           DISPOSITION
       The order is affirmed.


                                              14
                                 _________________________
                                 Kline, P.J.


We concur:


_________________________
Richman, J.


_________________________
Miller, J.




In re Ella S. (A143338)




                            15